Citation Nr: 1821713	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  12-27 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for residuals of left shin splits with left patellar tendinitis.  

2.  Entitlement to a disability rating in excess of 10 percent for right shin splits with right patellar tendinitis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Freda J. F. Carmack, Associate Counsel  


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from January 1999 to January 2003.
 
This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Houston, Texas Regional Office (RO) of the Department of Veterans Affairs (VA) that continued the Veteran's 10 percent ratings for left and right tibia stress fractures but changed the name of the service-connected conditions to those reflected above.  The Board remanded this case in September 2017 to schedule a videoconference hearing. 

The Veteran attended an informal conference with a Decision Review Officer in July 2012 and he testified before the undersigned Veteran's Law Judge during a December 2017 videoconference hearing.  An informal conference report and a transcript are of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, the Veteran's claims must be remanded for additional development.  

VA's duty to assist includes obtaining a medical examination when it is necessary to make a decision on a claim.  See 38 U.S.C. § 5103A(d) (2012).  Furthermore, when VA undertakes to provide an examination, it must ensure that it is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The only VA examination of record since the Veteran filed a claim for an increased disability rating took place in November 2011.  The most recent medical evidence on file is from September and October 2012, and it indicates that, as early as one year following the VA examination, the Veteran's diagnosis with regard to his knees may have already changed.  Treatment notes show a diagnosis of mild bilateral chondromalacia patella, and the Veteran is noted as complaining of recent intensified pain and limited movement.  Further, it is noted that he received cortisone injections.  On examination, the Veteran only wanted to flex his knee from 0 to 30 degrees with pain around the patella tendon. 

The Veteran's testimony at his December 2017 hearing indicates further that his conditions have worsened.  He remarked that he is now limited in "everything [I] do" and he is not doing "the normal activities [I've] done before," including working out.  He stated also that he cannot walk a couple of blocks without noticing changes in his legs.  He reported that he uses his TENS unit twice per week whereas, in 2012, it is indicated that it only helped him when he wore it with activity.  The Veteran also explained he is experiencing pain in his ankles and his feet that keep him up during the night.  It is unclear whether this pain is linked to his service-connected disabilities.  The Veteran also explained that his knees become inflamed, that he gets tired quickly, and that, when he walks, his knees give out. 

As the last VA examination was conducted nearly seven years ago and it appears the Veteran's conditions have worsened, the Board finds that a remand for a new VA examination is warranted.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).

In addition, as discussed, there are no medical records on file since October 2012, yet the Veteran testified that he continues to seek treatment and rehabilitation.  Accordingly, on remand, the Veteran should be provided an opportunity to submit updated treatment records, and updated VA treatment records should be obtained.  See 38 U.S.C. § 5103A(c); 38 C.F.R. § 3.159 (c)(2) (2017); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA and, as such, should be obtained and included in the record).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of any outstanding VA records pertaining to the Veteran's treatment for his residuals of left shin splints with left patellar tendinitis and his right shin splints with right patellar tendinitis.  The evidence obtained, if any, should be associated with the claims file.

2.  Contact the Veteran and obtain the provider name, address, and approximate date of treatment for any additional records that he would like VA to obtain regarding his residuals of left shin splints with left patellar tendinitis and his right shin splints with right patellar tendinitis.  Obtain all records adequately identified by the Veteran, and for which the Veteran has signed the appropriate releases, and associate them with the claims file.  If any identified records are not obtainable (or none exist), the Veteran should be notified and attempts to acquire those records should be documented in the claims file.

3.  Then, schedule the Veteran for a VA examination to assess the current severity of the Veteran's residuals of left shin splints with left patellar tendinitis and his right shin splints with right patellar tendinitis.  The record and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  The examiner must conduct any testing deemed necessary and provide all findings such as range of motion, stability, etc.  The examiner must utilize the appropriate Disability Benefits Questionnaire.  The examiner must pay particular attention to the following: 

(a)  The examination must include testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing. 

(b)  The examiner must provide an opinion on additional loss of range of motion due to pain, weakness, fatigability, and/or incoordination.  If there is such additional loss of range of motion, the examiner should express that loss in degrees of additional lost motion.

(c)  The examiner must provide an opinion as to whether there is additional loss of range of motion during flare-ups.  If there is such additional loss of range of motion, the examiner should express that loss in degrees of additional lost motion. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions based on his or her clinical experience, medical expertise, and established medical principles.  If the examiner is unable to provide the requested opinions without resorting to speculation, the reasons for the inability to provide the necessary opinion should be provided.  Any missing evidence that would enable the examiner to provide the opinion should be identified.

4.  To help avoid future remand, ensure that all requested actions have been accomplished, to the extent possible, in compliance with this Remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the claim.  If any benefit sought in connection with the remanded claim is denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).




